Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-17 are allowed.  

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites transmission carrier re-selection procedure comprising detection of data being available for side link traffic/data channel and identifying a carrier for STCH as candidate carrier for selection process based on currently selected carrier not being able to transmit the STCH data and CRB of the carrier being below the CRB threshold associated with priority of STCH, where the CRB of the carrier comprises CRB measured by wireless device based on CRB measurement result being available for the carrier and a value configured by network for the carrier based on the CRB measurement result not being available for the carrier.   

The prior art on record Rel-14 teaches process of the sidelink grant selection for sidelink communication as described in section 5.14, including selecting to create the grant for MAC-PDU and triggering process based on data being available and configured sidelink grant not being able to accommodate RLC-SDU. The reference does not teach the 

The prior art on record ZTE teaches that the UE can configure CRB threshold value and the CRB threshold is configured in flexible way (second 2.1), but does not teach the actual CRB value of the candidate carrier being measured when available and taking value configured by network when measurement is not available. 

The prior art made of record LTE-V for sidelink 5G V2X vehicular communications, IEEE teaches V2X communication links and congestion control by measuring CBR and comparing to the threshold, further vehicles measure CBR and eNB requests the measured CBR (pages 34-35). However, the reference does not teach the unavailability of currently selected STCH carrier, and reselection candidate identification based on CRB value of the carrier. 

The prior art on record cited in the previous office actions and further search on prior art, fail to teach, alone or in combination, the above mentioned claimed features, along with all other limitations as recited in claim 1. Thus, claim 1 is allowed. Independent claims 9 and 17 recite similar allowable subject matter, thus allowed for the same reason.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        11/18/2021